J-S06007-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA                :    IN THE SUPERIOR COURT OF
                                                :         PENNSYLVANIA
                                                :
                v.                              :
                                                :
                                                :
    ROY WINDOM                                  :
                                                :
                       Appellant                :    No. 607 EDA 2020

        Appeal from the Judgment of Sentence Entered January 13, 2020
             In the Court of Common Pleas of Philadelphia County
             Criminal Division at No(s): CP-51-CR-0005594-2017


BEFORE:       PANELLA, P.J., NICHOLS, J., and PELLEGRINI, J.*

MEMORANDUM BY PANELLA, P.J.:                                   Filed: May 13, 2021

        Roy   Windom,      appeals    from     the   January   13,   2020,   judgment

of sentence entered in the Court of Common Pleas of Philadelphia County. The

sentencing order followed his conviction of multiple charges of sexual abuse

of his younger sister, D.J. Upon review, we affirm.




____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-S06007-21


          On June 7, 2019, a jury convicted the Appellant of Rape of a Child,1

graded as a Felony of the First Degree,2 Unlawful Contact with a Minor,3 also

graded as a Felony of the First Degree,4 Endangering Welfare of Children,5 a




____________________________________________


1 “(c) Rape of a child.--A person commits the offense of rape of a child, a
felony of the first degree, when the person engages in sexual intercourse with
a complainant who is less than 13 years of age.” 18 Pa.C.S.A. § 3121(c).

2   Id.

3   18 Pa.C.S.A. § 6318 provides, in pertinent part:

             (a) Offense defined.--A person commits an offense if he is
             intentionally in contact with a minor, or a law enforcement
             officer acting in the performance of his duties who has
             assumed the identity of a minor, for the purpose of
             engaging in an activity prohibited under any of the
             following, and either the person initiating the contact or
             the person being contacted is within this Commonwealth:

             (1)    Any of the offenses enumerated in Chapter 31
                    (relating to sexual offenses).
             ....

4   18 Pa.C.S.A. § 6318(b)(1).

5 “(a) Offense defined.-- (1) A parent, guardian or other person supervising
the welfare of a child under 18 years of age, or a person that employs or
supervises such a person, commits an offense if he knowingly endangers the
welfare of the child by violating a duty of care, protection or support.” 18
Pa.C.S.A. § 4304(a)(1).


                                           -2-
J-S06007-21


Misdemeanor of the First Degree,6 and Indecent Assault – Person Less Than

13 Years of Age,7 graded as a Felony of the Third Degree.8

        Sentencing was held on January 13, 2020. A timely appeal was filed on

February 11, 2020.9 Appellant argues the trial court erred by abusing its

discretion and imposing an excessive aggregate sentence of 12½ to 25 years’

incarceration. As stated by the Appellant, the issue before us is:

            Whether the trial court abused its discretion by not
            thoroughly considering petitioner's background, his ability
            for rehabilitation, his social history, rehabilitative needs,
            and mental health capacity when it imposed an excessively
            punitive aggregated sentence of 12 1/2 to 25 years'
            incarceration followed by twelve years' reporting probation
            on Rape of a Child (F1), Unlawful Contact with a Minor


____________________________________________


6   18 Pa.C.S.A. § 4304(b)(1).

7   Indecent Assault is defined as:

            (a) Offense defined.--A person is guilty of indecent
            assault if the person has indecent contact with the
            complainant, causes the complainant to have indecent
            contact with the person or intentionally causes the
            complainant to come into contact with seminal fluid, urine
            or feces for the purpose of arousing sexual desire in the
            person or the complainant and:
            ...
            (7) the complainant is less than 13 years of age;
            ....

18 Pa.C.S.A. § 3126(a)(7).


8   18 Pa.C.S.A. § 3126(b)(3)(ii).

9An earlier, interlocutory appeal was quashed by this Court on September 24,
2019.

                                           -3-
J-S06007-21


            (Fl), Endangering Welfare of Children (F), and Indecent
            Assault Forcible Compulsion (F3)?

Appellant’s Brief at 6.     Therefore, this matter concerns a challenge to the

discretionary aspects of the sentence. We conclude, considering our review

pursuant to 42 Pa.C.S.A. § 9781(d), that the issue raised by the Appellant has

no merit.

      “It    is   well-settled   that   appeals   of   a   discretionary   aspect   of

a sentence are not reviewable as a matter of right.” Commonwealth v.

Miller, 965 A.2d 276, 277 (Pa. Super. 2009) (citation omitted). To invoke this

Court's jurisdiction, an appellant challenging the discretionary aspects of

his sentence must first satisfy a four-part test. See Commonwealth v.

Griffin, 65 A.3d 932, 935 (Pa. Super. 2013). We consider:

            (1) whether appellant has filed a timely notice of appeal;
            (2) whether the issue was properly preserved
            at sentencing or in a motion to reconsider and
            modify sentence; (3) whether appellant's brief has a fatal
            defect; and (4) whether there is a substantial question that
            the sentence appealed from is not appropriate under
            the Sentencing Code.

Commonwealth v. Gonzalez, 109 A.3d 711, 731 (Pa. Super. 2015) (citation

omitted).

      Here, Windom's appeal is in compliance with the requirements to

challenge the discretionary aspects of his sentence. Windom filed a timely

appeal, filed a post-sentence motion, and provided a Pa.R.A.P. 2119(f)

statement in his brief. Therefore, we must determine whether Windom has

presented a substantial question.

                                         -4-
J-S06007-21


      The determination of what constitutes a substantial question mut be

evaluated on a case-by-case basis. Commonwealth v. Paul, 925 A.2d 825

(Pa. Super. 2007). “A substantial question exists only when the appellant

advances a colorable argument that the sentencing judge's actions were

either: (1) inconsistent with a specific provision of the Sentencing Code; or

(2) contrary to the fundamental norms which underlie the sentencing

process.” Commonwealth v. Prisk,            13   A.3d 526, 533      (Pa. Super.

2011) (internal citations omitted).

      While his Pa.R.A.P. 2119(f) statement is sparse, the Appellant contends

that the trial court abused its discretion by imposing a sentence without

considering the required factors under 42 Pa.C.S. § 9721(b). He argues that

the trial court focused on the seriousness of the offenses without regard to

the other factors listed in section 9721(b). We have previously held that such

a claim presents a substantial question for our review. See Commonwealth

v. Riggs, 63 A.3d 780, 786 (Pa. Super. 2012). Therefore, we will address the

substance of Appellant's argument.

      Our Legislature has specified the following directives to the trial court in

relation to sentencing:

         (b) General standards.--In selecting from the
         alternatives set forth in subsection (a), the court shall
         follow the general principle that the sentence imposed
         should call for total confinement that is consistent with
         section 9725 (relating to total confinement) and the
         protection of the public, the gravity of the offense as it
         relates to the impact on the life of the victim and on the
         community, and the rehabilitative needs of the defendant.

                                      -5-
J-S06007-21


         The court shall also consider any guidelines for sentencing
         and     resentencing    adopted    by    the  Pennsylvania
         Commission on Sentencing and taking effect under section
         2155 (relating to publication of guidelines for sentencing,
         resentencing and parole, risk assessment instrument and
         recommitment ranges following revocation). In every case
         in which the court imposes a sentence for a felony or
         misdemeanor, modifies a sentence, resentences a person
         following revocation of probation or resentences following
         remand, the court shall make as a part of the record, and
         disclose in open court at the time of sentencing, a
         statement of the reason or reasons for the sentence
         imposed. In every case where the court imposes a
         sentence or resentence outside the guidelines adopted by
         the Pennsylvania Commission on Sentencing under
         sections 2154 (relating to adoption of guidelines for
         sentencing), 2154.1 (relating to adoption of guidelines for
         restrictive conditions), 2154.3 (relating to adoption of
         guidelines for fines), 2154.4 (relating to adoption of
         guidelines for resentencing) and 2154.5 (relating to
         adoption of guidelines for parole) and made effective under
         section 2155, the court shall provide a contemporaneous
         written statement of the reason or reasons for the
         deviation from the guidelines to the commission, as
         established under section 2153(a)(14) (relating to powers
         and duties). Failure to comply shall be grounds for vacating
         the sentence or resentence and resentencing the
         defendant.

42 Pa.C.S.A. § 9721(b) (footnote omitted). Furthermore, the Sentencing Code

provides factors for the appellate courts to consider if there is an appeal from

the judgment of sentence:

         Appellate review of sentence
         (a) Right to appeal.--The defendant or the
         Commonwealth may appeal as of right the legality of the
         sentence.
         (b) Allowance of appeal.--The defendant or the
         Commonwealth may file a petition for allowance of appeal
         of the discretionary aspects of a sentence for a felony or a
         misdemeanor to the appellate court that has initial
         jurisdiction for such appeals. Allowance of appeal may be

                                     -6-
J-S06007-21


         granted at the discretion of the appellate court where it
         appears that there is a substantial question that the
         sentence imposed is not appropriate under this chapter.
         (c) Determination on appeal.--The appellate court shall
         vacate the sentence and remand the case to the
         sentencing court with instructions if it finds:
            (1) the sentencing court purported to sentence within
            the sentencing guidelines but applied the guidelines
            erroneously;
            (2) the sentencing court sentenced within the
            sentencing     guidelines   but    the    case  involves
            circumstances where the application of the guidelines
            would be clearly unreasonable; or
            (3) the sentencing court sentenced outside the
            sentencing guidelines and the sentence is unreasonable.
         In all other cases the appellate court shall affirm the
         sentence imposed by the sentencing court.
         (d) Review of record.--In reviewing the record the
         appellate court shall have regard for:
            (1) The nature and circumstances of the offense and the
            history and characteristics of the defendant.
            (2) The opportunity of the sentencing court to observe
            the defendant, including any presentence investigation.
            (3) The findings upon which the sentence was based.
            (4) The guidelines promulgated by the commission.
         (e) Right to bail not enlarged.--Nothing in this chapter
         shall be construed to enlarge the defendant's right to bail
         pending appeal.
         (f) Limitation on additional appellate review.--No
         appeal of the discretionary aspects of the sentence shall be
         permitted beyond the appellate court that has initial
         jurisdiction for such appeals.

42 Pa.C.S.A. § 9781.

      In his brief, Windom provides the Court with a thorough discussion of

appellate cases addressing the discretionary aspects of sentencing. In

reference to the sentencing in this case, Windom contends that the trial court

did not adequately show deference to his lack of a prior criminal history or any

type of earlier bad behavior, his “excellent work history”, and the fact that he

                                     -7-
J-S06007-21


overcame significant mental health issues to be gainfully employed.         The

Appellant also faults the trial court in failing to consider rehabilitation

alternatives. In summary, he argues that the       resulting sentence was not

“individualized” in any meaningful way, and “it is clear that this sentence was

fashioned wholly to punish Appellant without any regard for the appropriate

considerations of 42 Pa.C.S. § 9781.” Appellant’s Brief, at 19.

      Here, the jury and the trial court heard the troubling facts of this case.

The youthful victim, D.J., had been abused by Windom over numerous years

when she was 9 years old until she was 13. Windom is D.J.’s older brother.

The sexual assaults took place at two different houses. The record more than

adequately details the heinous nature of Windom’s sexual assaults on his

prepubescent younger sister, and we see no need to further describe them

herein.

      At the outset of the sentencing hearing, the trial court noted that

Windom had been convicted of rape of a child, endangering the welfare of a

child, indecent assault, and unlawful contact with a child. See N.T. 1/13/20 at

3-4. At the time of sentencing, Windom was 32 years old. See id. at 4. The

trial court noted that Windom had a prior record score of zero. See id. The

offense gravity score for the rape charge was 14, which resulted in a

sentencing guideline range of 72 months to the statutory limit of incarceration,




                                     -8-
J-S06007-21


plus or minus 12 months.10 Therefore, the standard range minimum sentence

for the charge of rape of a child was six years up to 20 years’ incarceration.

       The sentencing court heard the argument made by Windom’s counsel,

which highlighted much of the information contained in the pre-sentence

investigation report. See id. at 4 - 5. Counsel referred to the mental health

report and brought to the court’s attention Windom’s diagnosis of bipolar

disorder. See id. at 5. Counsel referred to Windom’s work history as “pretty

remarkable.” Id. Counsel recommended to the sentencing court that a

sentence in the guidelines range was appropriate given the Appellant’s mental

health status and his prior substance use, specifically mentioning that

rehabilitation was possible so that Windom could be a productive member of

society after his debt to society was paid. See id. at 6.

       Counsel     for   the    Commonwealth     referred   to   the   sentencing

memorandum which the Commonwealth had filed on August 1, 2019, and is



____________________________________________


10The crime of Rape of a Child carries with it a maximum sentence of 40 years’
incarceration:

           (e) Sentences.--Notwithstanding the provisions of section
           1103 (relating to sentence of imprisonment for felony), a
           person convicted of an offense under:
           (1) Subsection (c) shall be sentenced to a term of
           imprisonment which shall be fixed by the court at not more
           than 40 years.

18 Pa.C.S.A. § 3121(e)(1).



                                           -9-
J-S06007-21


in the record. The Commonwealth’s attorney reminded the court that the

multiple assaults in this case took place over several years. See id. at 7.

Considering the appalling attacks on the youthful victim, the Commonwealth

opined that the life of the victim has been permanently changed. In

conclusion, the Commonwealth recommended a sentence of 30 to 60 years’

incarceration, followed by three years of reporting probation. See id. at 8.

      The sentencing court gave the Appellant an opportunity to exercise his

right of allocution, which he decided against. The court then referred to all the

reports which had been made a part of the record, and the specific facts of

the Appellant’s life such as his work history, and sentenced the Appellant as

follows:

      -    On the conviction of rape of a child, to a term of imprisonment of 10

           to 20 years;

      -    On endangering the welfare of children, to a term of imprisonment

           of 2½ to 5 years, consecutive to the sentence on rape of a child;

      -    On unlawful contact with a child, a consecutive 7 years of reporting,

           sex offender probation;

      -    On indecent assault, a consecutive term of 5 years of probation.

As stated earlier, the aggregate sentence was a total of 12½ to 25 years’

incarceration followed by 12 years of reporting probation.

      Windom argues that the trial court sentenced him “without sufficient

explanation on the record, and therefore was an abuse of discretion.”


                                      - 10 -
J-S06007-21


Appellant's Brief at 13. With respect to the claim that the sentencing court

failed to state its reasons, the record proves differently.

      As the court stated on the record, it had considered, among other things,

the   relevant     pre-sentence     investigation         report,     and   according

to Commonwealth v. Fowler, it thereby satisfied the requirement to place

its   reasons    for   sentencing     on        the     record. See    893 A.2d 758,

766 (Pa. Super. 2006). In Fowler, this Court stated, “[s]ince the sentencing

court had and considered a presentence report, this fact alone was adequate

to support the sentence, and due to the court's explicit reliance on that report,

we are required to presume that the court properly weighed the mitigating

factors present in the case.” Id. The Fowler decision follows the Pennsylvania

Supreme Court policy on the use of pre-sentence reports at the time of

sentencing:

          Where pre-sentence reports exist, we shall continue to
          presume that the sentencing judge was aware of relevant
          information regarding the defendant's character and
          weighed those considerations along with mitigating
          statutory factors. A pre-sentence report constitutes the
          record and speaks for itself.

Commonwealth v. Devers, 546 A.2d 12, 18 (Pa. 1988).

      Lastly,    the     imposition        of         consecutive,     rather   than

concurrent, sentences creates a concern over the discretionary aspects of a

sentence in only the most extreme circumstances, “such as where the

aggregate sentence is unduly harsh, considering the nature of the crimes and




                                      - 11 -
J-S06007-21


the length of imprisonment.” Commonwealth v. Moury, 992 A.2d 162, 171-

172 (Pa. Super. 2010) (citation omitted)

      The sentence imposed here, an aggregate of 12½ to 25 years’

incarceration followed by 12 years of reporting probation, is not unduly harsh

given the scope of the crimes at issue. Nor does it reflect a failure to consider

the mitigating factors highlighted by Windom, as it is well below the possible

aggregate sentence for his convictions; the maximum sentence for the rape

charge alone was 40 years imprisonment. Under our standard of review, an

abuse of discretion may not be found unless the trial court's decision is “clearly

erroneous.” Commonwealth v. Walls, 926 A.2d 957, 961 (Pa. 2007)

(citation omitted). “An abuse of discretion is more than just an error in

judgment and, on appeal, the trial court will not be found to have abused

its discretion unless the record discloses that the judgment exercised was

manifestly   unreasonable,     or   the   result   of   partiality,   bias   or   ill-

will.” Commonwealth v. Tirado, 870 A.2d 362, 366 (Pa. Super. 2005)

(citation omitted).

      Under our deferential standard of review, we discern no abuse of

discretion in the trial court's sentence, and we decline to disturb it. Therefore,

we find that Windom's appeal merits no relief.

      Judgment of sentence affirmed.




                                     - 12 -
J-S06007-21




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/13/21




                          - 13 -